DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 	Applicant’s arguments, filed 5/7/21, with respect to the requirements for the proper exception (received in an independent filing of 5/19/21) of the 102a2 rejection under Karinca have been fully considered and are persuasive.  The rejections under Karinca have been withdrawn. 
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are largely moot because they do not apply to the primary or secondary references used in the new grounds of rejection, and the rejection does not rely on any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 112
 	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 	Claims 10, 12 and 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failing to contain a reference to a claim previously set forth or for failing to specify a further limitation.  Claim 10 depends from claim 15 which is not previously set forth. Claim 12 depends from claim 11 and fails to further limit claim 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 8-10, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581).
 	With respect to claim 1, Sakai discloses an apparatus (Fig. 2 41-46) for the production of foods [intended use not given full patentable weight, see MPEP 2111.02 II ], comprising: a load circuit (Fig. 2 41-42,44-46) that generates a leakage current; a frequency converter (Fig. 2 41-42,44); a motor (Fig. 2 46); a leakage current compensator (Fig. 2 43) with a device (Fig. 2 1) for detecting said leakage current (Fig. 1 -J2 detected at J1); and a device (Fig. 1 2,3,6,8) for generating a compensation current (Fig. 1 J3) that is directed opposite to said leakage current and is superimposed with said leakage current, such that said leakage current is reduced (Fig. 2 J2); 

 	Rosen discloses an apparatus (Fig. 1 100) comprising an EMC filter (Fig. 1 101); a motor cable; and said apparatus can be unplugged (Fig. 1 110). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement 
an EMC filter in order to reduce emissions and improve emissions compatibility, to implement a motor cable in order to provide a convenient capability to connect and disconnect the motor; and to implement wherein said apparatus can be unplugged in order to improve portability.
 	With respect to claim 2, Sakai in view of Rosen make obvious the apparatus according to claim 1, wherein said leakage current is eliminated (paragraph 41).  	With respect to claim 3, Sakai in view of Rosen make obvious the apparatus according to claim 1, wherein said compensation current (Fig. 1 J3) is shifted in its phase relative to said leakage current (Fig. 1 -J2) by 180° and has a same amplitude (Fig. 1 J1 driven to 0) as said leakage current.  	With respect to claim 4, Sakai in view of Rosen make obvious the apparatus according to claim 1, wherein said device for generating said compensation current 

 	With respect to claim 8, Sakai in view of Rosen makes obvious the apparatus according to claim 4, wherein said apparatus further comprises a plug (in combination, plug 110 of Rosen between 40 and 43 of Sakai) connected to said leakage current compensator by way of an outlet.  	With respect to claim 9, Sakai in view of Rosen make obvious the apparatus according to claim 8, wherein a power supply of said leakage current compensator is effected via a power supply of said apparatus (such as in Fig. 6 30). 

 	With respect to claim 15, Sakai discloses a method for the production of foods [intended use not given full patentable weight, see MPEP 2111.02 II ] with an apparatus (Fig. 2 41-46) comprising a load circuit (Fig. 2 41,42,44-46) that generates a leakage current (Fig. 1 -J2), the method comprising: detecting said leakage current (Fig. 1 J2 detected at J1) during operation of said apparatus; generating, with a leakage current compensator (Fig. 2 43), a compensation current (Fig. 1 J3) directed opposite to said 
 	Rosen discloses an apparatus (Fig. 1 100) that can be unplugged (Fig. 1 110). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus can be unplugged in order to improve the portability of the apparatus.

 	With respect to claim 10, Sakai in view of Rosen make obvious the method according to claim 15, wherein the leakage current is eliminated (paragraph 41).  	With respect to claim 17, Sakai in view of Rosen make obvious the method as set forth above, wherein the compensation current is fed to all three phases (Fig. 1 R,S,T).  	With respect to claim 18, Sakai in view of Rosen make obvious the method as set forth above, wherein in combination, the apparatus may by unplugged (Rosen Fig. 1 110 unplugged). Rosen further teaches making the apparatus portable. It would have been obvious to one ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus is unplugged, moved to another production location, and plugged in again, in order to be able to efficiently perform routine maintenance or .
 	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581) and further in view of Dillig (US 2013/0235618). 	With respect to claim 6, Sakai in view of Rosen make obvious the apparatus according to claim 4, and remain silent as to implementing a ground fault interrupter.
 	Dillig discloses an apparatus (Fig. 1 10) with a ground fault interrupter (Fig. 1 26) before an EMC filter (Fig. 1 28). It would have been obvious to one of ordinary skill in the art to implement a ground fault interrupter wherein said leakage current compensator is arranged between a ground fault interrupter and said EMC filter, in order to protect the used and equipment from ground faults. 

 	With respect to claim 7, Sakai in view of Rosen make obvious the apparatus according to claim 1, and remain silent as to the application. Schaeffer discloses wherein the apparatus comprises a stuffing machine for the production of sausages (paragraph 26). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the apparatus comprises a stuffing machine for the production of sausages in order to provide high EMC and low leakage current in a stuffing machine. 	With respect to claim 14, Sakai in view of Rosen make obvious the apparatus according to claim 1, but do not specify the application of the apparatus. 
 	Schaeffer discloses wherein said apparatus is at least one apparatus from the following group: a stuffing machine, a clipper, a spooling unit, a driven suspension unit, a cutter, a separation unit, a grouping unit, a conveyor belt, a charging system, and a packaging machine for food products (paragraph 24). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus is at least one apparatus from the following group: a stuffing machine, a clipper, a spooling unit, a driven suspension unit, a cutter, a separation unit, a grouping . 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 4, 8, 11-13, 15-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 24-25, 27 and 29-31 of co-pending Application No. 16/965,862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because such features as the EMC filter, frequency converter, motor, motor cable, leakage current compensator and device for generating a compensation current (compensation current generator) are claimed, as well as the delay device, leakage current compensator integrated, unplugging the device, amplifier and capacitor, multiphase system, delaying until the device is plugged and phases contacted, as well as the separate auxiliary voltage supply. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a load circuit in order to be operated, an ability to unplug to improve portability or to install upstream in order to filter the AC supply, and to provide a plug that connects through an outlet. 

Allowable Subject Matter
 	Claims 11-13 and 16 are rejected under provisional obviousness type double patenting objected, but would be allowable the provisional ODP rejections were overcome and if rewritten in independent form, including the interceding dependent claims. Where the independent claim recites an OR condition and the dependent claim is limited to only one of the OR conditions, the other OR condition must be deleted from the independent claim. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein said compensation current is superimposed in the time-delayed manner only when all phases of said plug have contacted when said apparatus is plugged in, and further wherein said delay device is optionally configured such that said capacitor network is switched on only when all phases of said plug have contacted when said apparatus is plugged in. 
 	With respect to claim 16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein said leakage current compensator comprises an amplifier and a capacitor network, the method further comprising switching on said compensation current via said capacitor network in a time-delayed manner, when said apparatus is plugged in and only when all phases of a plug of said apparatus have contacted when plugged in. 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karinca (US 2021/0057983) also discloses leakage current compensation.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839